Citation Nr: 1500395	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Thomas E. Andrews III, Esquire


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The appellant served with the Army National Guard of South Carolina from September 1962 to September 1969.  He had a period of active duty for training (ACDUTRA) with the Army National Guard of the United States from October 1962 to April 1963.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for a chronic disability of the spine, not otherwise specified.

The appellant testified before the undersigned at an October 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In March 2014, the Board denied the claim of service connection for a low back disability.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In September 2014, the Court set aside the Board's March 2014 decision and remanded the case for readjudication in compliance with directives specified in a September 2014 Joint Motion filed by counsel for the appellant and VA.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the appellant's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion have agreed that efforts need to be undertaken to attempt to obtain a written opinion from D. E. Koon, a staff physician employed at the VA Medical Center in Columbia, South Carolina (VAMC Columbia) as recently as May 2012, as to whether the appellant's current low back disability is related to service.  Hence, a remand is necessary to seek such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify the name and location of any VA or private medical facility where he has received treatment for a back disability, to include the dates of any such treatment.

The appellant shall also be asked to complete authorizations for VA to obtain all records of his treatment for a back disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain any such records must be documented in the claims file.

If the appellant fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the appellant shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

2.  Contact VAMC Columbia or any other appropriate facility and request a written opinion from D. E. Koon, M.D. as to the etiology of the appellant's current low back disability.  The claims folder, including any relevant records from VBMS and the Virtual VA system, should be made available to Dr. Koon for review.

If Dr. Koon is no longer employed with VA or is otherwise unable to provide the requested opinion, this fact shall be documented in the claims file and the appellant shall be properly notified.

For each current low back disability identified (i.e., any low back disability diagnosed since October 2010), Dr. Koon shall indicate whether it is at least as likely as not (50 percent probability or more) that the low back disability had its clinical onset during the appellant's period of ACDUTRA from October 1962 to April 1963, is related to his treatment for back pain in January 1963, is related to his reported back injury in service while pushing equipment up a hill, or is otherwise the result of a disease or injury that had its onset during his period of ACDUTRA.

In formulating the above opinion, Dr. Koon shall specifically acknowledge and comment on all low back disabilities diagnosed since October 2010, all instances of treatment for back problems in the appellant's service treatment records (including the January 1963 record of treatment for back pain), and the appellant's reported back injury in service due to pushing equipment up a hill.  Also, although there are reports of back problems prior to service, the Veteran was presumed sound at service entrance in October 1962.

Dr. Koon must provide reasons for each opinion given.

3.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

